SECOND AMENDMENT TO LOAN AGREEMENT

This SECOND AMENDMENT TO LOAN AGREEMENT ("Amendment"), dated as of June 16,
2006, is among CONCORD TECHNOLOGIES, L.P., a Texas limited partnership
("Concord"), GEOSPACE ENGINEERING RESOURCES INTERNATIONAL, LP, a Texas limited
partnership ("Engineering"), GEOSPACE TECHNOLOGIES, LP, a Texas limited
partnership ("Geospace"), OYO INSTRUMENTS, LP, a Texas limited partnership
("Instruments"), and OYOG OPERATIONS, LP, a Texas limited partnership
("Operations", and together with Concord, Engineering, Geospace and Instruments,
the "Borrowers"), jointly and severally, and REGIONS BANK (F/K/A UNION PLANTERS
BANK, N.A.) ("Lender").

RECITALS:

WHEREAS, Borrowers and Lender entered into that certain Loan Agreement dated as
of November 22, 2004, as amended by First Amendment to Loan Agreement dated as
of September 19, 2005 (the "Loan Agreement").

WHEREAS, pursuant to the Agreement, OYO Geospace Corporation, OYOG, LLC and OYOG
Limited Partner, LLC ("Guarantors") executed those certain Guaranty Agreements
dated as of September 19, 2005 (the "Guaranty Agreements") pursuant to which
Guarantors guaranteed to Lender the payment and performance of the Obligations
(as defined in the Agreement).

WHEREAS, Borrower and Lender now desire to amend the Agreement as herein set
forth.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

Amendment to Certain Definitions

. Effective as of date hereof, the definition of "Ratio of Total Liabilities to
Tangible Net Worth" contained in Section 1.1 of the Agreement is amended to read
in its entirety as follows:



"Ratio of Total Liabilities to Tangible Net Worth" means, as of any date,
(a)(i) Total Liabilities (provided, however, that the Deferred Revenue account
described in Parent's financial statements shall be excluded from Total
Liabilities) minus (ii) Subordinated Debt divided by (b)(i) Tangible Net Worth
plus (ii) Subordinated Debt.

Amendment to Section 8.12

. Effective as of the date hereof, Section 8.12 of the Agreement shall be
revised to read in its entirety as follows:



Section 8.12. Capital Expenditures. No Borrower will permit the aggregate
capital expenditures of Borrowers, Guarantors and their Subsidiaries to exceed
$8,000,000.00 during any fiscal year; provided, however, that the $10,000,000
expansion project at Borrowers' facility at 7007 Pinemont, Houston, Texas
described in Parent's Form 10-Q, dated March 31, 2006, shall be excluded for the
purposes of determining capital expenditures.

Acknowledgment by Borrower

. Except as otherwise specified herein, the terms and provisions hereof shall in
no manner impair, limit, restrict or otherwise affect the obligations of
Borrowers or any third party to Lender under any Loan Document (as defined in
the Loan Agreement).



Continued Effectiveness

. Except as expressly modified by the terms and provisions hereof, each of the
terms and provisions of the Loan Agreement and the other Loan Documents are
hereby ratified and confirmed, and shall remain in full force and effect.



Governing Law

. THE TERMS AND PROVISIONS HEREOF SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.



No Oral Agreements

. This Amendment, the Loan Agreement and the other Loan Documents embody the
final, entire agreement among the parties hereto. There are no oral agreements
among the parties hereto.



EXECUTED as of the date first above written.

 

BORROWERS

:

CONCORD TECHNOLOGIES, LP

By: OYOG, LLC, its general partner



By: /s/ Thomas T. McEntire
Thomas T. McEntire
Vice President and Chief Financial Officer
 

GEOSPACE ENGINEERING RESOURCES INTERNATIONAL, LP

By: OYOG, LLC, its general partner



By: /s/ Thomas T. McEntire
Thomas T. McEntire
Vice President and Chief Financial Officer


 

GEOSPACE TECHNOLOGIES, LP

By: OYOG, LLC, its general partner



By: /s/ Thomas T. McEntire
Thomas T. McEntire
Vice President and Chief Financial Officer

 

 

OYO INSTRUMENTS, LP

By: OYOG, LLC, its general partner



By: /s/ Thomas T. McEntire
Thomas T. McEntire
Vice President and Chief Financial Officer


 

OYOG OPERATIONS, LP

By: OYOG, LLC, its general partner



By: /s/ Thomas T. McEntire
Thomas T. McEntire
Vice President and Chief Financial Officer


 

LENDER:

REGIONS BANK



By: /s/ Ron Pfeiffer
Ron Pfeiffer
Senior Vice President

   

Each of the undersigned Guarantors hereby consents and agrees to this Amendment
and agrees that the Guaranty Agreement executed by such Person shall remain in
full force and effect and shall continue to be the legal, valid and binding
obligations of such Guarantor, enforceable against such Guarantor in accordance
with its terms and shall evidence such Guarantor's guaranty of the Note as
renewed and extended from time to time.

 

OYOG, LLC



By: /s/ Thomas T. McEntire
Thomas T. McEntire
Vice President and Chief Financial Officer


 

OYOG LIMITED PARTNER, LLC



By: /s/ Thomas T. McEntire
Thomas T. McEntire
Manager


 

OYO GEOSPACE CORPORATION



By: /s/ Thomas T. McEntire
Thomas T. McEntire
Vice President and Chief Financial Officer
